DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim mentions “a body” in line 2 and “a frame” in line 3, is the frame the same as the body?, the specification mentions both the frame and the body, however the frame has not been given a numeral and the body has. Examiner believes that the body and frame are the same; therefore, the claim might need to be amended to state “a body with a saddle and handlebars”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 2014/0367940). Lin discloses a bicycle, comprising: 
a body (31) with a saddle and handlebars (321); 
a front wheel (322) and a rear wheel (332) disposed on front and rear sides of the body, respectively; 
a pair of first driven units (341, see figures 3 and 11) disposed on one side and remaining side of the rear wheel (see figure 11), respectively, and mounted around a rotating shaft (331) axially fastened into the rear wheel; 
a pair of power generation units (351) disposed on the one side and remaining side of the rear wheel, respectively, and mounted around the rotating shaft to be rotatable in upward and downward directions; and 
power transfer units (34) disposed on the one side and remaining side of the rear wheel, respectively, connected to the first driven units and the power generation units, and configured to, when the power generation units are rotated in the downward directions, be rotated and transfer rotating power to the first driven units (341).
Regarding claim 2, wherein each of the power transfer units comprises: 
a housing (356) disposed to be spaced apart from the rear wheel by a predetermined distance, and formed such that one side thereof is open and an empty space is formed therein (a hole); 
a power transfer shaft (356) disposed to pass through a center portion of the housing (see figure 3); 
a second driven unit (342) mounted around one side of the power transfer shaft, and configured to be connected to a corresponding one of the first driven units (341) via a connection member (343) and to transfer rotating force to the first driven unit; 
a drive unit (352) mounted around a remaining side of the power transfer shaft; and 
a rotation drive unit (3512) connected to the drive unit (353) and the power generation unit (351), and configured to, when the power generation unit is rotated in the downward direction, rotate the drive unit, thereby enabling the power transfer shaft, the second driven unit, the first driven unit, the rotating shaft, and the rear wheel to be rotated.

Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341.  The examiner can normally be reached on 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARLON A ARCE/Examiner, Art Unit 3611                        

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3689